

117 HR 2871 IH: Resist Executive Amnesty on Defense Installations Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2871IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mr. Carter of Texas (for himself, Mr. Babin, Ms. Granger, Mr. Bost, Mr. Gohmert, Mr. McCaul, Mr. Williams of Texas, Mr. Gosar, Mr. Brooks, Mr. LaMalfa, Mr. Duncan, Mr. Sessions, Mr. Nehls, Mr. Rutherford, Mr. Calvert, and Mr. Cole) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the use of military installations to house aliens who do not have a lawful immigration status or are undergoing removal proceedings in the United States.1.Short titleThis Act may be cited as the Resist Executive Amnesty on Defense Installations Act or the READI Act.2.Prohibition on use of military installations to house aliens who do not have a lawful immigration status or are undergoing removal proceedings in the United States(a)ProhibitionA military installation may not be used to house any alien unlawfully present in the United States.(b)DefinitionsIn this section:(1)The term alien unlawfully present means an alien who—(A)is covered by the rule of construction regarding unlawful presence contained in section 212(a)(9)(B)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)(ii)); or(B)is undergoing removal proceedings in the United States.(2)The term military installation has the meaning given that term in section 2801(c)(4) of title 10, United States Code, but does not include an installation located outside of the United States.